Citation Nr: 1044070	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  08-29 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for osteoarthritis of 
the cervical spine, rated 10 percent prior to August 11, 2009, 
and rated 20 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for 
osteoarthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran served on active duty from June 1985 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for osteoarthritis 
of the cervical spine and awarded a 10 percent rating effective 
June 1, 2007, and granted service connection for osteoarthritis 
of the lumbar spine and awarded a 10 percent rating effective 
June 1, 2007.  The Veteran appealed the assigned rating.

In a January 2010 decision, the RO awarded an increased rating for 
service-connected osteoarthritis of the cervical spine from 10 percent to 
20 percent, effective August 11, 2009, the date of the latest VA spine 
examination associated with the record. 


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue on appeal was obtained.

2.  Prior to August 11, 2009, osteoarthritis of the cervical 
spine was manifested by forward flexion of the cervical spine 
greater to 45 degrees, with a combined range of motion to 340 
degrees, with X-ray evidence of degenerative changes. 

3.  Beginning August 11, 2009, osteoarthritis of the cervical 
spine was manifested by forward flexion of the cervical spine 
greater to 30 degrees, with a combined range of motion to 2300 
degrees, with X-ray evidence of degenerative changes.

4.  Osteoarthritis of the lumbar spine is manifested by forward 
flexion of the thoracolumbar spine greater than 60 degrees but 
not greater than 85 degrees; a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; and no muscle spasm resulting in abnormal gait or 
abnormal spinal contour.


CONCLUSIONS OF LAW

1.  Prior to August 11, 2009, the criteria for a rating in excess 
of 10 percent rating for osteoarthritis of the cervical spine are 
not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5242 & 5003 (2010).

2.  Beginning August 11, 2009, the criteria for a rating in 
excess of 20 percent rating for osteoarthritis of the cervical 
spine are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 
38 C.F.R. § 4.71a, Diagnostic Codes 5242 & 5003 (2010).

3.  The criteria for a rating in excess of 10 percent rating for 
osteoarthritis of the lumbar spine are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5242 & 5003 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran's claim for service connection for low 
back pain was received in January 2007.  In August 2007, the RO 
granted service connection for osteoarthritis of the cervical 
spine and osteoarthritis of the lumbar spine, and assigned 10 
percent ratings for both disabilities.  In January 2010, the RO 
awarded an increased initial rating of 20 percent for his 
service-connected osteoarthritis of the cervical spine, effective 
August 11, 2009.  Nonetheless, the issue of entitlement to an 
increased evaluation for this cervical spine disability remains 
before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement as to 
an RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The Veteran's claim for a higher evaluation is a downstream 
issue, which was initiated by a notice of disagreement.  The 
Court has held that, as in this case, once a notice of 
disagreement from a decision establishing service connection and 
assigning the rating and effective date has been filed, the 
notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to 
the further communications with the appellant, including as to 
what "evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements...."  Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008).  Hence, there is no duty to 
provide additional notice in this case.

All pertinent development has been undertaken.  VA spine 
examinations were afforded the Veteran in May 2007 and September 
2009.  All available evidence has been obtained in this case.  
Thus, the content of the notice letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
No further action is necessary for compliance with the VCAA.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Laws and Regulations

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).

Where a claim for a higher evaluation stems from an initial grant 
of service connection for the disability at issue, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  See 38 C.F.R. § 4.2 (2010).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  See Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service- connected disease 
or injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  See 38 C.F.R. § 4.14 
(2010).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts shown 
in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be resolved in 
favor of the claimant.  See 38 C.F.R. § 4.3 (2010).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
VA is free to favor one medical opinion over another provided it 
offers an adequate basis for doing so.  See Owens v. Brown, 7 
Vet. App. 429 (1995).

The Veteran is assigned a 20 percent rating for osteoarthritis of 
the cervical spine, referred to as a neck disability, and a 10 
percent rating for osteoarthritis of the lumbar spine, referred 
to as a low back disability, under Diagnostic Code 5242.

General Rating Formula for Diseases and Injuries of the 
Spine.
5235
Vertebral fracture or dislocation
General Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under Sec. 4.25.

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Unfavorable 
ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 
40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.  
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.  
Note: (4) Round each range of motion measurement to the nearest 
five degrees.  
Note: (5) For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (2010).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200 etc.). When however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation of 
motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010)

   
Cervical Spine
38 C.F.R. § 4.71, Plate 5 (2010)

   
Thoracolumbar Spine
38 C.F.R. § 4.71, Plate 5 (2010)




Factual Background

Cervical Spine

The Veteran was granted service connection for osteoarthritis of 
the cervical spine based on in-service complaints of neck pain.  

In a May 2007 VA contract examination, the Veteran reported that 
he had been diagnosed with degenerative disc disease of his 
cervical spine 11 years prior to the examination.  Since his 
diagnosis, he has had chronic, constant, non-radiating stiffness 
and pain in the base of his neck.  He related that the pain was 
aching, sticking, and sharp in quality and rated his pain at 6 
out of 10 at its worst.  He stated that the pain was elicited by 
physical activity and was relieved by rest and medication.  The 
Veteran indicated that he could function without medication and 
denied any functional impairment or incapacitation due to his 
neck pain.  

On physical examination of the cervical spine, there was no 
radiation of pain on movement or tenderness.  The examiner noted 
an absence of muscle spasms and ankylosis.  Range of motion for 
the cervical spine was as follows:

MOVEMENT
ACTUAL
NORMAL*
PAIN
Forward Flexion
0 to 45 
degrees°
45°
At 30 degrees
Backward 
Extension
0 to 45 
degrees °
45°
At 34 degrees
Right Lateral 
Flexion
0 to 45 
degrees°
45°
At 40 degrees
Left Lateral 
Flexion
0 to 45 
degrees °
45°
At 42 degrees
Right Lateral 
Rotation
0 to 80 
degrees °
80°
At 60 degrees
Left Lateral 
Rotation
0 to 80 
degrees °
80°
At 64 degrees
*see 38 C.F.R. § 4.71a, Plate 5 (2009)

After repetitive use, there was pain without fatigue, weakness, 
lack of endurance, or incoordination.  The examiner remarked that 
the neurological examination was normal.  

An X-ray of the cervical spine showed disc space narrowing at C6-
C7, anterior spurs at C4-5 and C6-C7, and posterior spurs at C6-
C7, as well as small spurs encroached on the exit lamina at C5-C6 
and C3-C4.  The examiner reported the X-ray was consistent with 
osteoarthritis of the cervical spine or moderate spondylosis.  
The diagnosis was osteoarthritis of the cervical spine.

Following a private November 2007 magnetic resonance image (MRI) 
of the cervical spine, the impression was multilevel disc 
herniations which produced spinal canal stenosis, most notable at 
C5-C6 through C6-C7, but included at C4-C5.  The disc herniation 
at C6-C7 was chronic with large, bulky osteophytosis which 
produced most of the right-sided predominant spinal canal 
stenosis.

When seen by a private orthopedic surgeon in December 2007, the 
Veteran complained of neck pain and left upper extremity pain.  
He stated that a majority of the pain was in the neck and 
shoulder.  He rated his neck pain at 7 out of 10.  Examination of 
the cervical spine demonstrated lack of cervical range of motion.  
He had difficulty with side bending and rotation.  X-rays showed 
cervical spondylosis at C6-C7 and mild spondylosis at C4-C5 and 
C5-C6.  There were no instrinsic cord abnormalities.  Axial 
images demonstrated cervical spondylosis at C4-C5 and C5-C6 with 
loss of the fluid signal surrounding the cord at those levels.  
C6-C7 had a right paracentral disc herniation which created 
neuroforaminal stenosis.  The examiner felt that the C6-C7 disc 
herniation explained the right upper extremity radicular 
symptoms.  The diagnoses were C6-C7 spondylosis, C6-C7 right 
paracentral disc herniation, right upper extremity radiculopathy 
of a C7 distribution, and C4-C5 and C5-C6 spinal stenosis.  

During a September 2009 VA spine examination, the Veteran 
complained of headaches and neck pain treated with muscle 
relaxers.  He reported severe flare-ups that occurred weekly for 
hours at a time.  On physical examination of the muscles of the 
cervical sacrospinalis, left and right muscle spasms were present 
and pain with motion and tenderness was present bilaterally.  
There was no cervical spine ankylosis.  Range of motion was: 


MOVEMENT
ACTUAL
NORMAL*
Forward Flexion
0 to 30 degrees°
45°
Backward Extension
0 to 45 degrees °
45°
Right Lateral 
Flexion
0 to 30 degrees °
45°
Left Lateral Flexion
0 to 25 degrees °
45°
Right Lateral 
Rotation
0 to 45 degrees °
80°
Left Lateral 
Rotation
0 to 55 degrees °
80°
*see 38 C.F.R. § 4.71a, Plate 5 (2009)

There was objective evidence of pain on active range of motion 
and additional pain with repetitive motion; however, there were 
no additional limitations after three repetitions of range of 
motion.  Motor and sensory examination of the upper extremities 
was essentially normal.  An X-ray of the cervical spine 
demonstrated degenerative spurring anteriorly from C4 through C7 
and disc space narrowing at C6-C7.  An MRI of the cervical spine 
showed mild spondylosis with marginal osteophyte formation, which 
was most pronounced at the C6-C7 level with accompanying 
degenerative endplate changes.  Disc dessication throughout the 
cervical spine and slight disc space narrowing at the C6-C7 level 
was noted.  The diagnosis was cervical spine spondylosis with 
degenerative discs at all levels and osteoarthritis.  The VA 
examiner reported the diagnoses had significant effects on the 
Veteran's usual occupation due to problems lifting, carrying, 
reaching, and pain.  

Lumbar Spine

The Veteran was granted service connection for osteoarthritis of 
the lumbar spine based on in-service complaints of low back pain.  

During the May 2007 VA contract examination, the Veteran reported 
that he had been in physical therapy for low back pain 12 years 
prior to the examination.  He indicated that the pain and 
weakness were in the lower left back.  The Veteran related that 
over the previous 12 years, he had intermittent pain once a 
month, lasting two days, which radiated down his leg.  He 
described the pain as aching and sharp in quality and rated it at 
4 out of 10 at its worst, elicited by physical activity and 
relieved by rest and medication.  The Veteran indicated that he 
could function without medication and denied any functional 
impairment or incapacitation due to his low back pain.  

On physical examination of the thoracolumbar spine, there was 
radiation of pain on movement.  There were no muscle spasms or 
tenderness.  Straight leg raise testing was negative left and 
right and there was no ankylosis.  Gait and posture were normal.  
No pain was induced.  Range of motion for the thoracolumbar spine 
was as follows:

MOVEMENT
ACTUAL
NORMAL*
Forward Flexion
90°
90°
Backward Extension
30°
30°
Right Lateral 
Flexion
30°
30°
Left Lateral Flexion
30°
30°
Right Lateral 
Rotation
30°
30°
Left Lateral 
Rotation
30°
30°
*see 38 C.F.R. § 4.71a, Plate 5 (2009)

After repetitive use, there was no pain, fatigue, weakness, lack 
of endurance, or incoordination.  There was no invertebral disc 
syndrome and no radiculopathy.  The sciatic nerve was normal in 
the left and right and nontender.

An X-ray of the lumbar spine showed mild displacement at L2-L3 
and L4-L5.  The examiner noted anterior osteophytes consistent 
with osteoarthritis of the lumbar spine and mild spondylosis.  
The diagnosis was osteoarthritis of the lumbar spine.

During a September 2009 VA spine examination, the Veteran 
reported a gradual onset of low back pain which worsened after he 
retired from the Army and became less active.  He reported three 
episodes in which his right leg went numb, gave out on him, and 
he almost fell.  He related that it caused a burning pain across 
his low back and, at the time of the examination, he had pain in 
his left low back, down his hip, and leg.  The Veteran also 
indicated that he had difficulty straightening back up after 
bending over.  He had no genitourinary complications.  He 
reported numbness, paresthesia, weakness of the leg/foot, with 
falls and unsteadiness, as well as fatigue, stiffness, spasms, 
and shooting, burning pain that radiated through his bilateral 
hips and legs.  He also expressed that weekly flare-ups occurred 
and lasted for hours, but were alleviated by lying down to rest.  

On physical examination, the examiner noted bilateral muscle 
spasms in the thoracic sacrospinalis and pain with motion; 
however, he indicated that the muscle spasms were not severe 
enough to be responsible for an abnormal gait or abnormal spine 
contour.  Range of motion for the thoracolumbar spine was as 
follows: 

MOVEMENT
ACTUAL
NORMAL*
Forward Flexion
85°
90°
Backward Extension
10°
30°
Right Lateral 
Flexion
20°
30°
Left Lateral Flexion
25°
30°
Right Lateral 
Rotation
20°
30°
Left Lateral 
Rotation
20°
30°
*see 38 C.F.R. § 4.71a, Plate 5 (2009)

The examiner noted objective evidence of pain on active range of 
motion and repetitive motion.  The thoracolumbar spine was not 
ankylosed.  Motor and sensory testing was essentially normal.  
Lasegue's sign was positive on the left.  X-ray imagining of the 
lumbosacral spine demonstrated five lumbar type vertebra with 
normal alignment and endplate sclerosis from C2 caudally.  Disc 
spaces were normal and aorto iliac calcifications were observed.  
The impression was lumbar degenerative spurs and degenerative 
disc disease with bilateral neural foramina encroachment.  An MRI 
of the lumbar spine showed mild spondylosis changes with marginal 
osteophyte formation.  The impressions were L5/S1 shallow broad-
based central protrusion, disc bulges at L2-L3 and L4-L5, mild 
central canal stenosis at L3-L4, and mild foraminal narrowing at 
L4-L5.  The diagnosis was lumbosacral spine spondylosis with 
degenerative disc and joint diseases, and osteoarthritis.  The VA 
examiner reported the diagnoses had significant effects on the 
Veteran's usual occupation due to problems lifting, carrying, 
reaching, and pain.  



Analysis

Cervical Spine - Prior to August 11, 2009 

After a review of the evidence of record, the Board finds that 
the evidence does not support the assignment of an initial rating 
in excess of 10 percent for the Veteran's osteoarthritis of the 
cervical spine prior to August 11, 2009.

In the May 2007 VA contract spine examination, forward flexion of 
the cervical spine was demonstrated to be 45 degrees and the 
combined range of motion was 340 degrees, which are within the 
normal range (see Plate 5).  Under Diagnostic Code 5242, the 
criteria for a 10 percent rating are not met.  However, because 
osteoarthritis of the cervical spine was noted on X-ray films, 
under Diagnostic Code 5003, the criteria for a 10 percent rating 
were met, justifying a 10 percent rating.  Clearly, prior to 
August 11, 2009, there was no basis to award a higher rating, as 
the requirements for a 20 percent rating were never objectively 
demonstrated.  There was absolutely no showing that forward 
flexion of the cervical spine was greater than 15 degrees but not 
greater than 30 degrees; or, that the combined range of motion of 
the cervical spine was not greater than 170 degrees; or, that 
muscle spasm or guarding were severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The examiner remarked 
that the neurological examination was normal; thus, there does 
not appear to be any neurologic impairment that would require 
consideration under another Diagnostic Code.  In conclusion, 
prior to August 11, 2009, a higher rating is not warranted. 

The Board has also considered the private medical report of 
December 2007.  However, in this case, the physician only noted 
that the cervical spine demonstrated a lack of cervical range of 
motion and that the Veteran had difficulty with side bending and 
rotation.  He did not express the results of his examination in 
any way that could be a basis for a higher rating, as his 
observations were at best, vague and provide little quantitative 
information to justify a higher rating.


Beginning August 11, 2009 

During the September 2009 VA spine examination, the examiner 
noted that forward flexion of the cervical spine was to 30 
degrees.  A combined range of motion of the cervical spine was 
observed to be 230 degrees.  Clearly, under Diagnostic Code 5242, 
the criteria for a 20 percent rating were met, as the limitation 
of motion in forward flexion to 30 degrees meets the requirements 
for a 20 percent rating.  Inasmuch as motor and sensory 
examination of the upper extremities was essentially normal, 
there does not appear to be any neurologic impairment that would 
require consideration under another Diagnostic Code.  In 
addition, a 30 percent rating could be awarded if it were shown 
that forward flexion of the cervical spine was to 15 degrees or 
less; or, that there was favorable ankylosis of the entire 
cervical spine.  In this case, neither requirement for a 30 
percent rating is present. 

Lumbar Spine

The Board also finds that the evidence does not support the 
assignment of an initial rating in excess of 10 percent for the 
Veteran's osteoarthritis of the lumbar spine.  In order for a 20 
percent rating to be assigned, there must be objective evidence 
that forward flexion of the thoracolumbar spine was greater than 
30 degrees but not greater than 60 degrees; or, that the combined 
range of motion of the thoracolumbar spine was not greater than 
120 degrees; or, that muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

At no time during either the May 2007 or the September 2009 VA 
spine examination was the Veteran noted to have abnormal gait or 
posture.   Forward flexion of the thoracolumbar spine was to, at 
least, 90 degrees as demonstrated in the May 2007 VA contract 
examination and to 85 degrees demonstrated in the September 2009 
VA examination report, which satisfies only the10 percent rating 
criteria, as it was greater than 60 degrees but not greater than 
85 degrees.  The Veteran's combined range of motion of the 
thoracolumbar spine was 240 degrees at his May 2007 VA contract 
examination, and in September 2009, the combined range of motion 
of the thoracolumbar spine was 180 degrees, which also, at best, 
satisfies only the 10 percent rating criteria of the general 
rating formula as it was greater than 120 degrees but not greater 
than 235 degrees for the thoracolumbar spine.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5242.  

There is also no medical evidence that the Veteran's service-
connected osteoarthritis of the lumbar spine would warrant a 
rating in excess of 10 percent on the basis of incapacitating 
episodes.  During his September 2009 VA examination, the Veteran 
reported that he had a shooting, burning pain that radiated 
through his bilateral hips and legs that flared-up weekly for 
hours at a time; however, he indicated that the pain was 
alleviated by resting.  Also, during the May 2007 VA contract 
examination, the Veteran denied any functional impairment or 
incapacitation due to his low back pain.

Both Disabilities

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), along with the Veteran's 
subjective complaints of pain.  However, the May 2007 and 
September 2009 examination reports reported no objective evidence 
of additional loss of motion or function of the neck or low back, 
fatigue, weakness, or lack of endurance upon repetition.  
Therefore, the disability picture for the Veteran's back 
disabilities do not more nearly approximate the criteria for any 
higher rating than that assigned.

Finally, the Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  In Thun 
v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a 
three-step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation is found inadequate because it does not 
contemplate the claimant's level of disability and 
symptomatology, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the Veteran's disability 
picture requires the assignment of an extraschedular rating.

In the case at hand, there is no objective evidence that the 
disability picture presented is exceptional or that schedular 
criteria are inadequate.  The Board finds there is no evidence of 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to his spine disabilities that would take 
the Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating during the appeal period.  
He admitted during his May 2007 VA contract examination that his 
neck and low back disabilities did not functionally impair or 
incapacitate him and that he could function without medication.  
Thus, it is concluded that the Veteran's impairment is 
contemplated by the schedular rating assigned, particularly when 
the symptoms of both disabilities fall squarely in the 20 percent 
and 10 percent evaluations.


ORDER

Entitlement to an initial rating in excess of 10 percent prior to 
August 11, 2009, or in excess of 20 percent beginning August 11, 
2009, for osteoarthritis of the cervical spine is denied.

Entitlement to an initial rating in excess of 10 percent for 
osteoarthritis of the lumbar spine is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


